The facts of this case and the legal questions presented are identical with those which we considered in Yuratich v. Plaquemines Parish Democratic Executive Committee et al.,32 So.2d 647, with the sole exception that in this case Bozo Martin Franicevich, the contestee, desired to be a candidate for the Democratic nomination for the position of Police Juror for the Fourth Ward instead of the Tenth Ward.
For the reasons given in the Yuratich case, it is ordered, adjudged and decreed that the judgment of the District Court be annulled and set aside, and that the ruling of the Plaquemines Parish Democratic Executive Committee, holding that Bozo Martin Franicevich did not qualify according to law, be and it is reinstated, and therefore, it is further ordered, adjudged and decreed that Bow Martin Franicevich be and he is *Page 655 
declared to be ineligible to become a candidate for the Democratic nomination for the office of member of the Police Jury for the Fourth Ward of the Parish of Plaquemines; appellee to pay all costs.
Reversed.